Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
Our statute of forcible entries and detainer, provides a remedy for an unlawful entry as well as a forcible entry and the policy of it is doubtless to avoid nice distinctions as to what constitutes force in an entry upon lauds.
The case here presented, is therefore barren and naked of objections. The defendant entered into the land in controversy when, according to the evidence, it had been for more than two years in possession of the plaintiffs, had been improved by them, and at the time of the entry, in their absence, was in express charge of their agents. There could not be legally any more conclusive evidence of actual possession.
Let the judgment be affirmed.